Order filed August 18, 2015




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-15-00352-CV
                                       ____________

             IN THE INTEREST OF S.S.B. AND R.D., III, Children


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-00611J

                                       ORDER

       The clerk’s record was filed April 22, 2015. On July 17, 2015, appellee
requested a supplemental clerk’s record be filed. As of this date, the supplemental
clerk’s record has not been filed. Accordingly, we enter the following order.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 24, 2015, containing the Temporary Order Following
Adversary Hearing (signed February 18, 2014 – image #59864531),

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM